Opinion filed June 10, 2021




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-21-00044-CV
                                  __________

                     CYNTHIA MURDOCK, Appellant
                                         V.
              TIMOTHY RUSSELL MURDOCK, Appellee

                     On Appeal from the 326th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 33660-C


                      MEMORANDUM OPINION
      Appellant, Cynthia Murdock, filed an untimely notice of appeal from an order
signed by the trial court on October 2, 2020. The order relates to the amount of
money that Appellant is entitled to receive from her ex-husband’s military retirement
pay. Upon docketing this appeal, the clerk of this court wrote the parties and
informed them that the notice of appeal appeared to have been untimely filed. We
requested that Appellant respond and show grounds to continue the appeal. We also
informed Appellant that this appeal may be dismissed for want of jurisdiction.
      Appellant responded by letter and informed this court that she had not been
informed of the trial court’s decision and was unaware of the decision until after she
received a retirement disbursement check in a decreased amount. Appellant, who
has been COVID positive for an extended period of time, also requested additional
time to pay this court’s filing fee. Although we are sympathetic to Appellant’s plight
and have extended the due dates for the filing fee, we must nevertheless dismiss this
appeal.
      The documents filed in this court reflect that the trial court signed the order
from which Appellant attempts to appeal on October 2, 2020. The notice of appeal
was therefore due to be filed on November 2, 2020—thirty days after the order was
signed. See TEX. R. APP. P. 4.1(a), 26.1. Appellant’s notice of appeal was not filed
until March 31, 2021—180 days after the date that the trial court signed the order.
The notice of appeal was therefore filed outside the fifteen-day extension period that
is authorized by the rules. See TEX. R. APP. P. 26.3. The notice of appeal was also
filed outside the time during which Rule 306a.4 would provide for an extension
based upon Appellant’s failure to receive notice of the trial court’s order. See
TEX. R. CIV. P. 306a.4 (providing that “in no event shall such periods begin more
than ninety days after the original judgment or other appealable order was signed”).
      Absent a timely notice of appeal, this court is without jurisdiction to consider
an appeal. Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2005);
Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233–34 (Tex. App.—Houston [1st
Dist.] 2007, no pet.); see Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
(stating that, once the fifteen-day period for granting a motion for extension of time
has passed, a party can no longer invoke the appellate court’s jurisdiction). We note
that we are prohibited from suspending the rules “to alter the time for perfecting an
appeal in a civil case.” TEX. R. APP. P. 2. Because we are without jurisdiction, we
must dismiss the appeal. See TEX. R. APP. P. 42.3(a).
                                          2
      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                   PER CURIAM


June 10, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         3